Citation Nr: 0425969	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  97-17 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Service connection for cirrhosis of the liver, claimed as 
secondary to service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	R.A. LaPointe, Attorney at law


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 



INTRODUCTION

The veteran served on active duty from September 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO, in relevant part, determined that 
new and material evidence adequate to reopen the claim for 
service connection for post-traumatic stress disorder (PTSD) 
had not been submitted and denied service connection for 
cirrhosis of the liver as secondary to PTSD.  The veteran 
timely perfected an appeal of these determinations to the 
Board.  

The veteran was scheduled for a January 1999 Board hearing; 
however, the record shows that he did not report to that 
hearing.  Thus, his request for a hearing before a member of 
the Board is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2003).  

This matter was previously before the Board in May 1999.  The 
Board determined that new and material evidence had been 
submitted to reopen the claim for service connection for 
PTSD, and remanded the issues of service connection for PTSD 
and service connection for cirrhosis of the liver as 
secondary to PTSD for further development.

In an April 2003 rating decision, the RO granted service 
connection for PTSD and assigned an initial evaluation of 30 
percent disabling effective September 1996.  To date, the 
veteran has not expressed disagreement with either the rating 
assigned or the effective date.  Thus, the issue is no longer 
before the Board.  

In addition, the Board observes that the record suggests that 
the veteran may have a substance abuse disability secondary 
to his service-connected PTSD.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  The issue is referred to the RO 
for appropriate action.  



FINDING OF FACT

The veteran does not currently have cirrhosis of the liver.


CONCLUSION OF LAW

Cirrhosis of the liver was not incurred in or aggravated by 
service and is not due to or the proximate result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 was enacted during the course of this appeal.  Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [hereinafter 
VCAA].  This liberalizing law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In this case, the Board notes that the veteran and his 
representative were informed of the evidence necessary to 
substantiate a claim for secondary service connection in a 
December 2003 letter.  The letter asked the veteran to inform 
VA of any evidence or information that might support his 
claim.  To date, the veteran has not submitted any additional 
evidence or information.  In this regard, the Board observes 
that all the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (describing harmless error).  
Thus, given that the original rating decision, as well as 
Board decision and remand, pre-dated the enactment of the 
VCAA, the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the December 2003 letter and provided him with an 
opportunity to submit information and evidence in support of 
his claim.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, the December 2003 letter 
informed the veteran that VA would obtain relevant federal 
records, including service records, VA Medical Center records 
and records from other federal agencies, such as the Social 
Security Administration.  The letter also informed the 
veteran that VA would make reasonable efforts to obtain 
records from state or local governments, private medical care 
providers and current or former employers.  In this regard, 
the letter informed the veteran that he must give enough 
information about the records so that VA could request them 
on his behalf.  The letter also asked the veteran to inform 
VA of any additional information or evidence that might 
support his claim.  Furthermore, in June 2004, VA provided 
the veteran with another opportunity to submit additional 
evidence concerning his appeal.  Therefore, the Board finds 
that the aforementioned correspondences informed the veteran 
of the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the Board finds that VA has made reasonable efforts 
to inform the veteran that he could submit any information or 
evidence in support of his claim.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, post-service VA and non-VA medical 
records and assertions made by the veteran in support of his 
claim.  Additionally, the veteran has not indicated any 
outstanding records relevant to his claim.  Moreover, in 
light of the Board's finding that the veteran does not 
currently have cirrhosis of the liver, the Board concludes 
that VA will discontinue providing assistance in obtaining 
evidence because the evidence obtained indicates that there 
is no reasonable possibility that further assistance would 
substantiate the claim.  See 38 C.F.R. § 3.159(d) (2003).  

The Board observes that there is no implicit exemption for 
the notice requirements contained in 38 U.S.C. § 5103(a) from 
the general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error."  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. Jan. 7, 2004).  Under the circumstances 
in this case, the Board finds that the veteran has received 
the notice and assistance contemplated by law and 
adjudication of his claim of entitlement to service 
connection for cirrhosis of the liver, claimed as secondary 
to service-connected post-traumatic stress disorder, poses no 
risk of prejudice to the veteran.  See Bernard, 4 Vet. App. 
at 394.  

Factual Background

Service medical records are negative for a diagnosis of or 
treatment for cirrhosis of the liver.

The record contains numerous post-service VA and non-VA 
medical records, dating from March 1986 to June 2004.  By way 
of summary, the records show diagnoses of alcohol dependence, 
alcohol abuse and alcoholism, as well as treatment therefor.  

A March 1986 VA note provides the first diagnosis of alcohol 
dependency of record.  

An November 1988 VA discharge summary reflects a diagnosis of 
alcohol dependence, continuous, and normal laboratory 
results.  

A July 1989 VAMC discharge summary reflects a diagnosis of 
alcoholism and reports December 1988 and April 1989 
laboratory findings reflecting normal liver function.

A May 1991 consultation report provides diagnoses of probable 
degenerative disc disease, probable chronic obstructive 
pulmonary disease, chronic alcoholism, and cigarette 
addiction.  The report also notes an easily palpable liver 
and concludes that the veteran is a known alcoholic with mild 
liver disease.

An August 1996 private treatment report notes abnormal liver 
function tests with GAMA GT (gamma glutamyltransferase) of 
276 and MCV (mean cell volume) of 103.5.  An October 1996 
follow-up report notes the above abnormal liver function 
tests and indicates that they will be repeated.  A subsequent 
November 1996 report notes that a review of the labs reveals 
hemoglobin of 20 and hematocrit of 58.

A December 1996 letter from a private physician states that 
the veteran's use of alcohol shows an effect on the liver 
with GAMA GT up to 280 and MCVs of 104.

A June 2000 VA treatment note indicates that the veteran 
complained of sharp, intermittent pains in his abdomen 
associated with distention and denied a history of known 
liver disease.

A September 2000 VA discharge report notes a past history of 
alcoholic liver disease, distended and tympanitic abdomen, 
and a pending CT (computed tomography) of the abdomen to 
evaluate renal abnormality vs. soft tissue.  Discharge 
diagnoses included: congestive heart failure, history of 
chronic obstructive pulmonary disease, type 2 diabetes, 
chronic alcoholism, respiratory failure, query aspiration 
pneumonia, sleep apnea, hematuria, and supraventricular 
tachycardia.  

A January 2003 VA treatment note indicates an abnormal 
increase in liver enzymes with a notation to hold alcohol.  

A March 2003 VA examination report notes the veteran's 
chronic alcoholism but states that the veteran has not 
developed symptoms suggestive of decompensated liver disease.  
The veteran did not report any episodes of abdominal pain, 
nausea, vomiting or any treatments for decompensated liver 
disease.  The examiner notes that, although the veteran has 
had periods of fatigue and weakness, there has been no 
clinical evidence to suggest a relationship to any liver 
dysfunction.  The impression was that of chronic alcoholism 
but that there was insufficient clinical evidence to 
establish a diagnosis of alcoholic liver disease or cirrhosis 
of the liver.  

Most recently, a December 2003 VA treatment note indicates 
alcohol and tobacco abuse with no liver function 
abnormalities.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2003).  Service connection may 
also be awarded for a chronic condition when: (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2003)) and the veteran presently has the same condition; or 
(2) a chronic disease manifests itself during service (or 
within the presumptive period) but is not identified until 
later and there is a showing of continuity of symptomatology 
after discharge.  38 C.F.R. § 3.303(b) (2003); see 38 C.F.R. 
§ 3.309 (2003).  

The veteran contends that he has cirrhosis of the liver that 
is secondary to his service-connected PTSD.  In this regard, 
the Board observes that the veteran is service-connected for 
PTSD.  In addition, the Board notes that the veteran has not 
contended that cirrhosis of the liver was incurred in or 
aggravated by service.

After carefully reviewing the record, the Board observes that 
the record does not contain competent medical evidence of a 
current diagnosis of cirrhosis of the liver.  The Board 
acknowledges sporadic reports of abnormal liver function; 
however, the Board observes that none of the reports provides 
a diagnosis of cirrhosis of the liver.  The Board also notes 
the May 1991 physician's conclusion that the veteran had mild 
liver disease but observes that this conclusion is not well 
supported by the record.  Rather, the Board observes the 
subsequent March 2003 VA examiner's conclusion that there was 
insufficient clinical evidence to establish a diagnosis of 
alcoholic liver disease or cirrhosis of the liver.  Moreover, 
the Board observes that the examiner noted the veteran's 
chronic alcoholism but stated that there was no clinical 
evidence to suggest a relationship to any liver dysfunction.  
Lastly, the Board observes that the recent December 2003 VA 
note continued to show an absence of liver function 
abnormalities.  In this regard, the Board observes that, in 
the absence of proof of a present disability, there can be no 
valid claim for service connection.  See 38 U.S.C.A. § 1110; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
West, 155 F3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

Furthermore, the Board acknowledges the veteran's contentions 
that he has cirrhosis of the liver and that it is related to 
his service-connected PTSD.  However, the Board observes that 
the veteran, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for cirrhosis of the liver, to include as 
secondary to service-connected PTSD; the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for cirrhosis of the liver, to include as 
secondary to service-connected post-traumatic stress 
disorder, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



